                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



SUSAN SADLER,                                          Case No. 3:17-cv-1269-SI

               Plaintiff,                              OPINION AND ORDER

       v.

FRED MEYER STORES, INC.,

               Defendant.


John David Burgess, Daniel Snyder, and Carl Post, LAW OFFICES OF DANIEL SNYDER, 1000 SW
Broadway, Suite 2400, Portland, OR 97205. Of Attorneys for Plaintiff.

Rebecca Boyette, Jeffrey S. Eden, and Nathan D. Sramek, SCHWABE, WILLIAMSON, & WYATT,
P.C., 1211 SW Fifth Ave., Suite 1900, Portland, OR 97204. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       Plaintiff Susan Sadler (“Sadler”) alleges that Defendant Fred Meyer Stores, Inc. (“Fred

Meyer”) discriminated against her, accompanied by her service animal, on the basis of Sadler’s

disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations in a place of public accommodation in violation of Title III of the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12182 and Oregon Revised Statutes §§ 659A.142




PAGE 1 – OPINION AND ORDER
and 659A.143. Before the Court is Defendant’s motion for summary judgment. For the reasons

that follow, Defendant’s motion is denied.

                                           STANDARDS

       A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine dispute

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must view the

evidence in the light most favorable to the non-movant and draw all reasonable inferences in the

non-movant’s favor. Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252, 1257 (9th Cir.

2001). Although “[c]redibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge . . . ruling on a

motion for summary judgment,” the “mere existence of a scintilla of evidence in support of the

plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 255

(1986). “Where the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).

                                         BACKGROUND

       For purposes of its motion for summary judgment, Fred Meyer does not dispute that

Sadler is a disabled person. She suffers from degenerative disc disease, fibromyalgia, major

depressive disorder, borderline personality disorder, post-traumatic stress disorder (“PTSD”),

and generalized anxiety disorder. Sadler has a dog named “Annabelle” that she contends

qualifies as a “service dog” under the ADA. Sadler asserts that she and her husband, Russel

Mumford (“Mumford”), trained Annabelle to help Sadler with her disabilities.



PAGE 2 – OPINION AND ORDER
       Fred Meyer owns a chain of hypermarket superstores. Between December 19, 2016 and

January 6, 2017, Sadler visited the Fred Meyer store location in Warrenton, Oregon at least three

times. During these visits, Sadler alleges that Fred Meyer discriminated against her based on her

disability and because she was accompanied by a service animal.

                                           DISCUSSION

       Fred Meyer moves for summary judgment, arguing that Sadler fails to make a prima

facie case for discrimination. Fred Meyer contends that Sadler is unable to do so because she

cannot prove that: (a) Annabelle qualifies as a service animal; or (b) Sadler requested a

reasonable modification in policy, practice, or procedure to accommodate her disability that Fred

Meyer denied.

A. Service Animal

       Fred Meyer argues that Sadler cannot show that there is a genuine dispute that Annabelle

is a service animal under the ADA or Oregon law. Federal regulations define “service animal”

as:

                any dog that is individually trained to do work or perform tasks for
                the benefit of an individual with a disability, including a physical,
                sensory, psychiatric, intellectual, or other mental disability. . . .
                The work or tasks performed by a service animal must be directly
                related to the individual’s disability. Examples of work or tasks
                include, but are not limited to, . . . helping persons with psychiatric
                and neurological disabilities by preventing or interrupting
                impulsive or destructive behaviors. The crime deterrent of an
                animal’s presence and the provision of emotional support, well-
                being, comfort, or companionship do not constitute work or tasks
                for the purpose of this definition.

28 C.F.R. § 36.104. Oregon law similarly defines an “assistance animal” as “a dog . . . that has

been individually trained to do work or perform tasks for the benefit of an individual.” Or. Rev.

Stat. § 659A.143(1)(a). The U.S. Department of Justice has determined that a dog “trained to

sense an anxiety attack is about to happen and take a specific action to help avoid the attack or

PAGE 3 – OPINION AND ORDER
lessen its impact . . . qualif[ies] as a service animal,” but a dog that merely provides comfort does

not. Frequently Asked Questions about Service Animals and the ADA, U.S. DEP’T OF JUSTICE

(July 20, 2015), available at https://www.ada.gov/regs2010/service_animal_qa.pdf.

        Fred Meyer argues that Annabelle merely accompanies Sadler for comfort and does not

perform any task that would qualify Annabelle as a protected service animal. Fred Meyer further

argues that Annabelle is not a service animal because: (a) no evidence substantiates the

contention that Annabelle can sense when Sadler is suffering from anxiety or PTSD symptoms;

and (b) Sadler does not continuously rely on Annabelle to perform specific tasks at all times.

        Sadler responds that she and her husband individually trained Annabelle to perform the

task of intervening when Sadler shows signs of anxiety or symptoms of PTSD to help prevent

anxiety attacks and other consequences of PTSD from worsening. This is for the benefit of

Sadler and directly relates to her disability. Sadler testified at deposition that Annabelle’s

training lasted four to five months, and Sadler described how she and her husband taught

Annabelle to recognize and respond to Sadler’s symptoms. Sadler also testified that Annabelle

jumps up or paws at Sadler or licks Sadler’s face to remind her to calm down when Sadler shows

signs of anxiety. Further, the law does not require that a service animal be professionally

trained.1

        Fred Meyer, however, contends that there is no evidence that Annabelle actually senses

when Sadler is anxious because Sadler admitted that Annabelle sometimes jumps onto her when

she is not anxious. Although Annabelle may jump on Sadler at times other than when she needs

assistance, Sadler also testified that Annabelle performs her trained tasks and reacts to Sadler
        1
          Frequently Asked Questions about Service Animals and the ADA, U.S. DEP’T OF
JUSTICE (July 20, 2015), https://www.ada.gov/regs2010/service_animal_qa.pdf (“People with
disabilities have the right to train the dog themselves and are not required to use a professional
service dog training program.”).

PAGE 4 – OPINION AND ORDER
when Sadler is anxious. Fred Meyer offers no legal authority for the proposition that an

occasional “false positive” or “false hit” precludes Annabelle from serving as a service animal.

       Fred Meyer also argues that Sadler does not continuously rely on Annabelle at all times.

Fred Meyer notes that Sadler sometimes leaves Annabelle at home when she shops. In addition,

for part of the time that Annabelle was in the shopping cart when Sadler was in a Fred Meyer

store, Sadler stood too far from the cart for Annabelle to perform any service tasks. Fred Meyer,

however, offers no authority for the proposition that a disabled person must continuously rely

upon an animal at all times for that animal to qualify as a service animal under the ADA or

Oregon law.

       On summary judgment, the Court must view the evidence in the light most favorable to

the non-moving party, and “all justifiable inferences are to be drawn in that party’s favor.” Hunt

v. Cromartie, 526 U.S. 541, 552 (1999) (alteration omitted) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986)). Drawing all reasonable inferences in Sadler’s favor, a rational

trier of fact could find that Annabelle qualifies as a service animal. Sadler testified that she

trained Annabelle to recognize symptoms of her disability and to perform specific actions to help

Sadler cope with anxiety attacks and PTSD. Thus, Sadler has presented sufficient evidence to

establish a genuine issue that Annabelle is a service animal as that term is described under the

ADA and Oregon law.

B. Discrimination on the Basis of Disability

       Title III of the ADA prohibits discrimination “on the basis of disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of

any place of public accommodation . . . .” 42 U.S.C. § 12182(a). The Ninth Circuit has held that

“[t]o prevail on a Title III claim, the plaintiff must show that (1) she is disabled within the

meaning of the ADA; (2) the defendant is a private entity that owns, leases, or operates a place of
PAGE 5 – OPINION AND ORDER
public accommodation; and (3) the plaintiff was denied accommodations by the defendant

because of her disability.” Molski v. M.J Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007); see also

42 U.S.C. §§ 12182 (a)-(b). Title III further defines both “general” and “specific” prohibitions.

42 U.S.C. § 12182(b).

       Fred Meyer argues that Sadler has not produced sufficient evidence of discrimination to

survive summary judgment. Fred Meyer asserts that Sadler must prove the following elements to

establish prima facie evidence of discrimination under either Title III or Oregon law:

       (1) she is a person with a disability; (2) the defendant entity is a public
       accommodation; (3) the plaintiff requested a reasonable modification in policy,
       practice, or procedure to accommodate her disability; and (4) the defendant
       denied the requested modification

ECF 18 at 13 (citing Johnson v. Gambrinus Co./Spoetzel Brewery, 116 F.3d 1052, 1059-60 (5th

Cir. 1997); Martin v. PGA Tour, Inc., 204 F.3d 994, 1001 (9th Cir. 2000) (citing Johnson)). Fred

Meyer further asserts that Sadler has not offered any evidence that she requested a reasonable

modification in policy, practice, or procedure that Fred Meyer denied.

       Although evidence of a request for a reasonable modification is relevant to one “specific”

prohibition under Title III, specifically, a failure to provide a reasonable modification in a policy,

practice, or procedure, Plaintiff does not assert claims solely arising under this single specific

prohibition. Instead, Plaintiff cites in her response to Defendant’s motion for summary judgment

both the general and specific prohibitions described in Title III, which prohibit more than merely

a failure to provide a reasonable modification.

       For example, under the “general prohibition[s]” a party may assert that he or she suffered

discrimination because, among other things, the individual was denied the “opportunity . . . to

participate in or benefit from the goods, services, facilities, privileges, advantages, or

accommodations of an entity,” or that the “opportunity to participate in or benefit from a good,

PAGE 6 – OPINION AND ORDER
service, facility, privilege, advantage, or accommodation . . . is not equal to that afforded to other

individuals. 42 U.S.C. § 12182(b)(1)(A)(i)-(ii). Sadler alleges several acts that could reasonably

be found to constitute discrimination under this general prohibition, such as verbal harassment,

permitting customers to “berate” plaintiff, and banning plaintiff from shopping at a Fred Meyer

store.

         Sadler also claims that Fred Meyer discriminated against her by repeatedly accosting her

about her animal and telling her that she would have to leave the store if she did not place

Annabelle on a leash. Fred Meyer argues that there is no evidence that Sadler could not leash

Annabelle or that she ever told that to anyone at Fred Meyer. Sadler, however, testified in her

deposition that her primary care doctor told her that she should not hold a leash and wrote her a

doctor’s note to that effect. Mumford testified in his deposition that “we’ve” told Fred Meyer

employees that Annabelle is an ADA registered animal and is not to be leashed. Based on this

testimony, the Court finds that there are genuine issues of material fact as to whether Sadler

could not hold and leash Annabelle and whether Sadler, directly or indirectly through Mumford,

communicated to Fred Meyer her inability to hold a leash. This claim involves a request for a

modification in Fred Meyer’s policy, and thus Mumford’s deposition testimony raises a

sufficient issue of fact, even on the claim on which Fred Meyer focuses its argument: whether

Sadler requested a “reasonable modification in policy, practice, or procedure to accommodate

her disability.” Johnson, 116 F.3d at 1059-60.

         Sadler also alleges that Fred Meyer banned her from the store because she and her

husband complained about the discriminatory treatment that she received. The parties agree that




PAGE 7 – OPINION AND ORDER
Fred Meyer “trespassed” Mumford from the store.2 The parties disagree on whether Fred Meyer

“trespassed” Sadler from its Warrenton store. Fred Meyer argues that it did not trespass Sadler

for any of its stores. Mumford, however, testified in his deposition that a Fred Meyer manager

told Mumford that both he and Sandler were “86’d,” meaning banned, from the property and

“could never come back again.” According to Mumford, the store manager referred to both

Mumford and Sadler, whom the manager called Mumford’s “girlfriend,” and said “you guys

are 86’d from this store.” Fred Meyer denies that it has banned, or “86’d,” Sadler from any store.

Fred Meyer also notes that Sadler has not been excluded from any Fred Meyer store since that

last visit, but also concedes that she has not attempted to return since that last visit. This

testimony raises a genuine issue of fact regarding whether Fred Meyer banned Sadler from the

store and thus, whether Fred Meyer denied Sadler access or accommodation because of her

disability. See Molski, 481 F.3d at 730.

                                           CONCLUSION

        Fred Meyer’s motion for summary judgment (ECF 18) is DENIED.

        IT IS SO ORDERED.

        DATED this 5th day of October, 2018.

                                                        /s/ Michael H. Simon
                                                        Michael H. Simon
                                                        United States District Judge




        2
         The parties use the verb “trespassed” to mean that a Fred Meyer employee told someone
that he or she was no longer welcome on Fred Meyer’s private property and that any future
entries would be treated as a trespass.

PAGE 8 – OPINION AND ORDER
